Elliott, C. J.
The appellant discusses the questions arising on the special finding and no others, and, under the long settled practice, must be deemed to have waived all other questions.
The appellees contend that the special finding is not properly a part of the record. This contention must prevail. There is neither a bill of exceptions nor a special order making the finding a part of the record, nor is the finding signed by the judge who tried the case, and it can not be regarded as anything more than a general finding. Peoria, etc., Ins. Co. v. Walser, 22 Ind. 73; McClellan v. Bond, 92 Ind. 424, and cases cited; Wallace v. Kirtley, 98 Ind. 485.
Judgment affirmed.